Citation Nr: 1415037	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970 with periods of National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was previously denied entitlement to service connection for a neck disability in a September 1970 rating decision.  In January 2012, the VA received additional service treatment records from the National Personnel Records Center that existed at the time of the September 1970 rating decision, but were not associated with the claims file, including the Veteran's March 1966 pre-induction examination report, as well as records concerning his National Guard service after that denial.  In such an instance, where the VA receives relevant service department records that existed at the time of the prior denial, but were not associated with the claims file, the VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c).  Accordingly, the Veteran's claim of entitlement to service connection for a neck disability has been recharacterized accordingly on the first page of this decision. 

The Veteran testified at a November 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A complete hearing transcript has been associated with the claims file.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.





FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current neck disability was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability has been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The claims record supports a neck disability currently diagnosed as degenerative disc disease of the cervical spine.  The diagnosis is a result of multiple MRI scans of the Veteran's neck revealing mild to moderate degenerative disc disease of the cervical spine.  The most recent MRI occurred in October 2010.  

Here, although treatment records from the 1966-1970 period of active duty show a complaint of neck pain, the Veteran's primary contention is that he sustained injuries to his neck during his National Guard service that caused his current condition.  

Service connection can be granted for injuries or diseases incurred during active duty for training (ADT), or injuries suffered during IDT.  See 38 U.S.C.A. §§  101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve weekend drills that each Reservist or National Guardsman must perform each year.  


In August 1978, the Veteran complained of neck pain after doing a series of pushups.  The diagnosis was cervical strain.  It is not clear from the record what his duty status was at that time, but he testified it was during a weekend drill (that is - inactive duty training). 

The more significant incident occurred in July 1980 when the Veteran sustained injury in a car accident on base.  This accident was found to have occurred in the line of duty based on an August 1980 Report of Investigation.  According to the line of duty report, he was on inactive duty training at the time of the injury.  Throughout the fall of 1980, until June 1981, he was on a limited physical profile due to neck strain, and he continued to complain of neck pain during this time period.  In December 1980 it was noted that x-rays showed mild degenerative joint disease of the cervical spine.  On his National Guard periodic examination in 1982, he complained of continued neck pain. 

Having found a current disability and an in-service incurrence, the dispositive issue of this case is one of nexus.  The only medical opinion of record is adverse to the Veteran's claim.  The October 2010 examiner opined that the Veteran's current neck injury was related to age and not due to any injury in service in light of the gap in complaints for several years.  The Board weighed this opinion against the Veteran's lay statements which have proved consistent throughout service and throughout his post-service medical record.  

The Veteran has credibly testified to the continuation of symptoms after service.  His service records do not show a mild injury, but, rather, complaints of pain, treatment, and limited profiles for almost a year following the accident.  The injury clearly occurred during a period of inactive duty.  It is not clear whether the VA examiner fully considered the record, since she mentions "a couple" of neck strains and then states the Veteran began complaining of neck pain in 2009.  Part of her rationale that the current condition is more likely due to the aging process is that x-rays in service were normal and that the Veteran's symptoms "appeared" a few years ago.  Both reasons are not persuasive.  She did not account for the 1980 medical record which states x-rays showed degenerative joint disease.  She also did not account for a year's worth of complaints and treatment after the accident.  Finally, regardless, the Veteran has testified credibly about continuing symptoms after service, and the fact that a claimant has a gap in time between an in-service injury and post-service treatment is not a sufficient rationale for concluding there is no relationship between the two.  Accordingly, considering the diminished probative value of the negative VA opinion and the credible lay testimony, entitlement to service connection for a neck injury is warranted.

In light of the favorable decision as it relates to the Veteran's entitlement to service connection, any error by VA in complying with the requirements of VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for residuals of a neck injury is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


